Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. O’Connell, Reg. No. 42,950 on October 7, 2021.

The application has been amended as follows: 
Amend claim 8 as follows:
--8. (Original) The display device of claim 5, wherein: the inspection pattern is disposed at the boundary part of the shots, and one of the reference patterns and at least one of the color filters are adjacent to the boundary part of the shots.--

Amend claim 11 as follows:
--11. (Original) The display device of claim 5, wherein: the inspection pattern includes two separated inspection patterns, and the reference patterns closest 

Allowable Subject Matter

Claims 1 and 5-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a display device comprising: a display part configured to include a display part color filter; and a peripheral part disposed at side of the display part and including an inspection pattern for checking an alignment of the display part color filter, wherein the inspection pattern includes a plurality of color filters having colors and reference patterns disposed at least on one side of the plurality of color filters, a number of the plurality of color filters of each color corresponds to a number of shots of a division exposure process, a second color filter is substantially adjacent to a first color filter in a first direction, a third color filter is substantially adjacent to the second color filter in the first direction, a fourth color filter is substantially adjacent to the third color filter in the first direction, a fifth color filter is substantially adjacent to the fourth color filter in the first direction, a sixth color filter is substantially adjacent to the fifth color filter in the first direction, the second color filter partly overlaps the first color filter, the third color filter partly overlaps the second color filter, the fourth color filter partly overlaps the third color filter, the fifth color filter partly the odd-numbered color filters are disposed at a first position in a second direction which is at a right angle to the first direction,  Page 2 of 10Application No. 16/230,631the even-numbered color filters among the plurality of color filters are disposed at a second position in the second direction, and the first position is different from the second position in combination with all other elements in claim 1.

Regarding claims 5-22, the claims are allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866     
                                                                                                                                                                                                   /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858